Citation Nr: 1701890	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  07-24 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right wrist disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 1975 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied an evaluation in excess of 10 percent for the Veteran's right wrist disability.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2009; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in August 2010, at which time the Veteran withdrew his claim for increased evaluation of his lumbar spine disability.  The Board remanded the right wrist claim, as well as a claim for compensation under 38 U.S.C.A. § 1151 for a left leg disability.  

The case was returned to the Board in November 2015, at which time the Board awarded compensation under 38 U.S.C.A. § 1151 for the Veteran's left leg disability; the Board considers that claim to be final at this time and it will no longer be addressed in this decision.  Also in November 2015, the Board remanded the right wrist claim for additional development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

At this time, the Board acknowledges that the Veteran filed for TDIU during the course of his claim; in his September 2006 VA Form 21-8940, he indicated that he was unable to work due to his service-connected back, wrist and left leg disabilities.  The Board will take jurisdiction over the TDIU claim at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

REMAND

In a recent holding, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran last underwent a VA examination of his right wrist in April 2016; while the examiner noted active range of motion for the Veteran's bilateral wrists, the examiner did not appear to perform passive range of motion testing, nor range of motion testing in weightbearing and non-weightbearing.  Consequently, the Board finds that examination inadequate and a remand is necessary in order to obtain another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia, supra. 

Respecting the Veteran's TDIU claim, the Board notes that the Veteran has one disability that is rated 40 percent, however his combined percentage is not 70 percent disabling; he does not have a single disability that is evaluated as 60 percent disabling.  The Veteran therefore does not meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).  Regardless, the evidence-particularly an October 2006 letter from a VA treatment provider-indicates that the Veteran's lumbar spine and left leg disabilities render him unable to participate in employment.  Consequently, the Board finds that a remand is necessary in order to refer the case to the Director of Compensation for an appropriate opinion under 38 C.F.R. 4.16(b).  

Finally, on remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Pittsburgh, Washington DC, and Erie VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his service-connected disabilities, particularly his right wrist disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his right wrist disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed where possible.  The right wrist should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings should be reported in detail.

4.  After completion of the above development, the AOJ should refer the case to the Director of Compensation for adjudication of entitlement to an extraschedular TDIU under 38 C.F.R. § 4.16(b).  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his right wrist disability and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

